  Case 1:19-cv-00084-RMB-JS Document 14 Filed 08/12/20 Page 1 of 4 PageID: 194


                                                                [Docket No. 12]

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE


G & G CLOSED CIRCUIT EVENTS, LLC,

         Plaintiff,                          Civil No. 19-84 (RMB/JS)

              v.                                      OPINION

DON TEQUILA BAR & GRILL, LLC, et
al.,

         Defendants.



APPEARANCES:

PRESLER, FELT & WARSHAW, LLP
By: Michael Jon Peters, Esq.
7 Entin Road
Parsippany, New Jersey 07054
     Counsel for Plaintiff



BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiff G & G Closed Circuit Events, LLC (“G & G”) brings this

suit under the anti-piracy provisions of the Communications Act.             On

January 13, 2020 the Court granted in part and denied in part G & G’s

Motion for Default Judgment.       [See Docket Entries 10, 11] 1     G & G, as

the prevailing party in this suit, presently moves for an award of

attorney’s fees and costs pursuant to Fed. R. Civ. P. 54 and 47



     1 The Court denied the motion insofar as Plaintiff sought
$4,800.00 in statutory damages and $14,400.00 in enhanced damages,
but the Court awarded only $1,600.00 in statutory damages and
$3,200.00 in enhanced damages, for a total of $4,800.00 in damages.
                                        1
     Case 1:19-cv-00084-RMB-JS Document 14 Filed 08/12/20 Page 2 of 4 PageID: 195


U.S.C. § 605(e)(3)(B)(iii).          For the reasons stated herein, the

motion will be granted.

I.      RELEVANT FACTS AND PROCEDURAL HISTORY

        On March 18, 2017, Defendant Don Tequila, without obtaining a

license from G & G, unlawfully intercepted and decrypted Gennady

Golovkin v. Daniel Jacobs, WBA Super World Middleweight Championship

Fight Program and broadcast it to approximately thirty-five patrons.

G & G filed this suit to recover damages, Defendants defaulted, and

the Court granted default judgment in favor of G & G.              [See Docket

Entries 10, 11]

II.     LEGAL STANDARD

        “A claim for attorney’s fees and related nontaxable expenses

must be made by motion[.]”         Fed. R. Civ. 54(d)(2)(A); see also L.

Civ. R. 54.2.       Fee shifting is available in this case pursuant to 47

U.S.C. § 605(e)(3)(B)(iii), which provides, “[t]he court shall direct

the recovery of full costs, including awarding reasonable attorneys’

fees to an aggrieved party who prevails.”

        “‘The Third Circuit uses a lodestar approach to determine

reasonable attorneys’ fees.         This approach calculates attorneys’ fees

based on the number of hours reasonably expended on the case

multiplied by a reasonable hourly rate.’” J & J Sports Prod., Inc. v.

Suarez Enterprises, LLC, 2020 WL 832917, at *2 (D.N.J. Feb. 20, 2020)

(quoting Joe Hand Promotions, Inc. v. Singleton, 2018 WL 3054683, at

*3 (D.N.J. June 20, 2018)).




                                           2
  Case 1:19-cv-00084-RMB-JS Document 14 Filed 08/12/20 Page 3 of 4 PageID: 196


III. ANALYSIS

     A.   Costs

     Plaintiff has provided sufficient evidence of the costs incurred

in this suit which are: this Court’s filing fee of $400.00; the

process server’s fee of $150.00 (Peters’ Cert. Ex. A); and

investigative fees of $550.00 (Peters’ Cert. Ex. B).          The total costs

awarded is $1,100.00.

     B.   Reasonable Attorney’s Fees

     Counsel spent 11.4 hours of time on this suit, and an additional

1 hour of time was expended by support staff. (Peters’ Cert. ¶ 21)

The Court has carefully reviewed the detailed, line-by-line

itemization of tasks and fees provided by counsel (Peters’ Cert. ¶

21), and finds reasonable all of the time spent.          For example, in

light of the type of suit and the nature of this particular case, the

Court finds reasonable a total of 3.9 attorney hours spent on

reviewing the file, conducting legal research, and drafting the

motion for default judgment.

     Counsel’s hourly rate is $325 per hour, and the support staff’s

rate is $80 per hour. (Peters’ Cert. ¶ 16)         These rates have been

found reasonable in very similar cases decided by other judges in

this District.    See J & J Sports Prod., Inc. v. Suarez Enterprises,

LLC, 2020 WL 832917, at *2 (D.N.J. Feb. 20, 2020) (Sheridan, D.J.)

(“the Court finds that Mr. Peters’ hourly fee of $325 is reasonable.

Indeed, it appears that several of my peer judges have approved

counsel’s requested rate.”).      Moreover, counsel’s rate is consistent

                                        3
  Case 1:19-cv-00084-RMB-JS Document 14 Filed 08/12/20 Page 4 of 4 PageID: 197


with the prevailing rates for attorneys of comparable experience in

New Jersey. (Peters’ Cert. Ex. D)

      Accordingly, the Court finds reasonable both the time spent

prosecuting this case, and the rates of counsel and staff working on

this case.   The total fees awarded is $3,785.00.

IV.   CONCLUSION

      For the foregoing reasons, G & G’s Motion for Attorney’s Fees

and Costs will be granted.      An appropriate Order awarding a total of

$4,885.00-- $1,100.00 in costs plus $3,785.00 in fees-- shall issue

on this date.      A final judgment of $9,685.00-- which is the Court’s

damages award of $4,800.00 plus the award of costs and attorney’s

fees-- will also be entered.




Dated: August       , 2020              __________________________
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE




                                        4
